TiiiSon, Judge:
This appeal was filed to test the validity of the action of the appraiser in including as a part of the dutiable value an item of so-called British purchase tax. The appeal has been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser, in similar cases then pending_,on appeal. Judgment will be rendered accordingly.